Citation Nr: 1645527	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  09-37 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE
Entitlement to an effective date prior to April 30, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from September 1981 to February 1992, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in April 2016, which set aside a February 2015 Board decision and remanded the case for additional development.  The Court had previously vacated a June 2013 Board decision as to this matter.  The issue initially arose from a June 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the determinative issue on appeal (the earliest date "entitlement arose" for service connection for the Veteran's PTSD) involves complex medical and factual matters requiring additional development prior to appellate review.  Significantly, a December 2014 private medical opinion found that lay statements provided evidence of PTSD symptoms since 1998 including intrusion, avoidance, negative alteration in mood, and hyper-arousal.  The Board notes, however, that the retrospective opinion referred to lay statements from family and friends close to the Veteran apparently dated in September 2014 that are not included in the available VA record.  The Board also notes that the provided report does not indicate that other pertinent evidence of record was considered, such as VA examination reports dated in August 2008 and August 2010, and that subsequent to the opinion additional evidence was obtained by VA including records from the Social Security Administration (SSA) pertinent to the Veteran's functioning ability prior to April 30, 2007.  Therefore, the case must be remanded.

VA law provides that the effective date for an award of disability compensation reopened claims shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  An exception to the general effective date rule for reopened claims, however, is provided when, "[n]otwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim."  38 C.F.R. § 3.156(c)(1) (2015).  An award made based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

The Court, in a case involving a long period of time between the receipt and adjudication of a claim for PTSD, held that determinations as to effective date and appropriate disability ratings require a determination as to when the "service-connected disability manifested itself under the all of the "facts found," including the medical opinions in question."  McGrath v. Gober, Vet. App. 28, 35-36 (2000).  It was further noted that whether or not evidence submitted is credible and sufficient to support a determination that an earlier effective date is warranted is a finding of fact for VA to determine in the first instance.  Id. (citing Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000)). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that an effective date for the award of service connection for PTSD under 38 C.F.R. § 3.156(c)(3) cannot be prior to the date PTSD was diagnosed, but that "lay testimony could support a retrospective medical diagnosis of pre-existing PTSD."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Court has held that a retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  Chotta v. Peake, 22 Vet. App. 80 (2008).  Prior to any examination, up-to-date VA treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide copies of the pertinent lay statements considered for the December 2014 private medical opinion.  He should be specifically requested to provide copies of the statements from V.J.C., M.J., C.J.W., and E.T. apparently dated in September 2014.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Schedule the Veteran for a VA examination with a psychiatrist for a retrospective opinion as to the earliest date he is shown to have met the applicable diagnostic criteria for PTSD due to the verified stressors of record.  The examiner must acknowledge review of the pertinent evidence of record, including the August 2008, May 2009, and August 2010 VA examination reports, the December 2014 private medical opinion, and the SSA records obtained by VA in December 2015.  All necessary examinations, psychological testing, or additional medical studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


